DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is a first office action in response to applicant’s arguments filed on 01 July 2022. Claims 1-3, 6-9, 11, 11, 13, and 16-22 are presented for examination. Claims, 4-5, 10, 12 and 14-15 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, and 22 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of U.S. Patent No. 9444901. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are very similar to the claims of patent number “901” with a small variation in wording such as “number of bytes of the content, maximum message size which is maximum number of bytes, content length not exceeding maximum message size” recited in the application. The patent “901” recites “length, maximum message length, maximum message length threshold”. As it can be seen, the words length, bytes, and size are used interchangeably in the application where the meaning is similar. Therefore, one skill artisan before the filing date of the invention would use either size or length and bytes to describe the invention and get the same result in any case or scenario which is to limit or predefine a maximum or threshold of message length or size to meet the receiving device compatibility and capability.

Patent Number 9444901: Claims 1, 7, and 11 are similar
1. A method for sending a push content, comprising: receiving, by a push sending agent in a server, a push message sent by a push initiator; comparing, by the push sending agent in the server, a length of a content of the push message with a matching condition, wherein the matching condition comprises a maximum message length threshold that specifies a maximum length allowed for the content of the push message; determining, by the push sending agent in the server, that the length of the content of the push message does not exceed the maximum message length threshold; and sending, by the push sending agent in the server, the content of the push message to a push receiving agent in a terminal after determining that the length of the content of the push message does not exceed the maximum message length threshold.
2. The method according to claim 1, wherein the sending the content of the push message comprises: sending, by the push sending agent in the server, the content of the push message to the push receiving agent that sends the content of the push message to an application module in the terminal which processes a service corresponding to the content of the push message.
3. The method according to claim 1, wherein the push sending agent sends the content of the push message to the push receiving agent in the terminal via a NOTIFY message.
4. The method according to claim 1, wherein the push sending agent sends the content of the push message to the push receiving agent in the terminal via a Session Initiation Protocol (SIP) message.
5. The method according to claim 4, wherein the SIP message is one of a SIP NOTIFY and a SIP MESSAGE.
6. The method according to claim 1, wherein after the sending the content of the push message to the push receiving agent in the terminal, the method further comprises: returning, by the push sending agent in the server, a success message to the push initiator.
7. An apparatus supporting a message push mechanism, comprising: a receiver configured to receive a push message sent by a push initiator; a processor coupled to the receiver; and a non-transitory computer readable medium having computer executable instructions stored thereon that, when executed by the processor, cause the processor to implement: comparing a length of a content of the push message with a matching condition, wherein the matching condition comprises a maximum message length threshold that specifies a maximum length allowed for the content of the push message; determining that the length of the content of the push message does not exceed the maximum message length threshold; and sending the content of the push message to a push receiving agent in a terminal after determining that the length of the content of the push message does not exceed the maximum message length threshold.
8. The apparatus according to claim 7, wherein the computer executable instructions further cause the processor to implement: generating a notification message that carries the content of the push message; and sending the notification message to the push receiving agent in the terminal.
9. The apparatus according to claim 8, wherein the notification message is sent to an application module in the terminal which processes a service corresponding to the notification message, via the push receiving agent of the terminal.
10. The apparatus according to claim 8, wherein the notification message is one of a Session Initiation Protocol (SIP) NOTIFY and a SIP MESSAGE.
11. A computer program product for use in an apparatus supporting message push, comprising a non-transitory computer readable medium having computer executable instructions stored thereon that, when executed by a processor of the apparatus, cause the apparatus to perform the following: comparing a length of a content of a push message received from a push initiator with a matching condition, wherein the matching condition comprises a maximum message length threshold that specifies a maximum length allowed for the content of the push message; determining that the length of the content of the push message does not exceed the maximum message length threshold; and sending the content of the push message to a push receiving agent in a terminal after determining that the length of the content of the push message does not exceed the maximum message length threshold.
12. The computer program product according to claim 11, wherein when executed by the processor, the computer executable instructions further cause the apparatus to implement: generating a notification message that carries the content of the push message; and sending the notification message to the push receiving agent in the terminal.
13. The computer program product according to claim 11, wherein the notification message is one of a Session Initiation.

The Non-Final rejection submitted on 01 April 2022 has been withdrawn.
The only rejection remaining in the application is the double patenting rejection because the applicant did not address it and did not send a Terminal Disclaimer. Accordingly, the rejection is maintained.

1-3, 6-9, 11, 11, 13, and 16-22 will be allowed upon the submission of a Terminal Disclaimer by applicant’s representative.
The prior art fails to teach as a combination the steps of receiving a push message from a push initiator, wherein the push message comprises content, a user identifier (ID) and a push initiator ID, wherein the user ID indicates an electronic device to which the push message is to be sent, wherein the push initiator ID corresponds to the push initiator, and wherein the push initiator is trusted by the server; determine the electronic device based on the user ID; compare a number of bytes of the content of the push message with a maximum message size, wherein the maximum message size is a maximum number of bytes allowed for the content of the push message; and based on the content length of the push message not exceeding the maximum message size, send the push message to the electronic device; and the electronic device, configured to:  receive the push message from the server outside of a valid time period; and store the push message without a notification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454